IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-50110
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

                                versus

                        ENRIQUE IBARRA-DAVALOS,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. DR-99-CR-362-1
                       --------------------
                         January 23, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Enrique Ibarra-Davalos appeals his guilty-plea conviction for

conspiracy to transport illegal aliens within the United States.

He argues that his counsel had a conflict of interest because he

represented both Ibarra-Davalos and his wife, Leticia Parra de

Ibarra.   He argues that his counsel’s joint representation of

himself   and    his    wife   adversely   affected   his   counsel’s

representation in that he received a greater sentence based on his

wife’s statements to the Government.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 00-50110
                                     -2-

      At a hearing, the magistrate judge advised Ibarra-Davalos of

the   conflict    of   interest,   of   the     potential   consequences    of

continued representation under such a conflict, and that he had a

right to counsel unfettered by the conflict of interest.                   See

United States v. Plewniak, 947 F.2d 1284, 1287 (5th Cir. 1991).

After   Ibarra-Davalos    was    advised   of    these   rights,   he   stated

affirmatively on the record that he still wished to continue to be

represented by the same attorney despite the possible conflict of

interest.   Therefore, the record demonstrates that Ibarra-Davalos

waived any possible conflict of interest and that the waiver was

knowing and voluntary.      See id.

      AFFIRMED.